 1   Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
 2
     Miles N. Clark, Esq.
 3   Nevada Bar No. 13848
     Shaina R. Plaksin, Esq.
 4   Nevada Bar No. 13935
     KNEPPER & CLARK LLC
 5
     5510 So. Fort Apache Rd, Suite 30
 6   Las Vegas, NV 89148
     Phone: (702) 856-7430
 7   Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
 8
     Email: miles.clark@knepperclark.com
 9   Email: shaina.plaksin@knepperclark.com

10   David H. Krieger, Esq.
     Nevada Bar No. 9086
11
     HAINES & KRIEGER, LLC
12   8985 S. Eastern Ave., Suite 350
     Las Vegas, NV 89123
13   Phone: (702) 880-5554
     Fax: (702) 385-5518
14
     Email: dkrieger@hainesandkrieger.com
15
     Attorneys for Plaintiff
16
                                  UNITED STATES DISTRICT COURT
17

18                                    DISTRICT OF NEVADA

19   CAROLE DEANGELIS,                          Case No.: 2:19-cv-00690-JCM-VCF
20                  Plaintiff,
21
     vs.                                JOINT MOTION TO EXTEND TIME TO
                                        FILE STIPULATION OF DISMISSAL OF
22
     EQUIFAX INFORMATION SERVICES, LLC; TRANS UNION LLC
23   TRANS UNION, LLC; and WELLS FARGO
     HOME MORTGAGE,                     [SECOND REQUEST]
24
                    Defendants.
25

26

27

28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF TRANS UNION LLC
     [SECOND REQUEST] - 1
            Case 2:19-cv-00690-JCM-VCF Document 39 Filed 11/06/19 Page 2 of 3



 1          Plaintiff Carole Deangelis (“Plaintiff”) and Defendant Trans Union LLC; (“Trans Union”
 2
     or “Defendant”) (collectively, the “Parties”), by and through their counsel of record, hereby move
 3
     jointly to extend their deadline to file a Stipulation of Dismissal of Trans Union (45) forty-five:
 4
            1.      The Parties settled this matter on July 11, 2019 [ECF Dkt. 24].
 5

 6          2.      The Parties are currently working on finalizing their Settlement Agreement.

 7          3.      On September 25, 2019, the Court granted the Parties an extension to file a stipulation
 8
     of dismissal of Trans Union [ECF Dkt. 38].
 9
            4.      The Parties request and extension of forty-five days to file their Stipulation of
10
     Dismissal of Trans Union to allow them additional time to finalize the settlement agreement.
11

12   //

13   //
14
     //
15
     //
16
     //
17

18   //

19   //
20
     //
21
     //
22
     //
23

24   //

25   //
26
     //
27
     //
28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF TRANS UNION LLC
     [SECOND REQUEST] - 2
 1         5.      Plaintiff agrees to file the Stipulation of Dismissal of Trans Union no later than
 2
     December 12, 2019.
 3

 4         DATED November 6, 2019.

 5
     KNEPPER & CLARK LLC                             ALVERSON TAYLOR & SANDERS
 6

 7
     /s/ Shaina R. Plaksin                           /s/ Trevor Waite
     Matthew I. Knepper, Esq.                        Kurt R. Bonds, Esq.
 8   Nevada Bar No. 12796                            Nevada Bar No. 6228
     Miles N. Clark, Esq.                            Trevor Waite, Esq.
 9
     Nevada Bar No. 13848                            Nevada Bar No. 13779
10   Shaina R. Plaksin, Esq.                         Email: kbonds@alversontaylor.com
     Nevada Bar No. 13935                            Email: twaite@alversontaylor.com
11   Email: matthew.knepper@knepperclark.com
     Email: miles.clark@knepperclark.com             Counsel for Defendant
12                                                   Trans Union LLC
     Email: shaina.plaksin@knepperclark.com
13
     HAINES & KRIEGER LLC
14   David H. Krieger, Esq.
     Nevada Bar No. 9086
15
     Email: dkrieger@hainesandkrieger.com
16
     Counsel for Plaintiff
17

18
                                        ORDER GRANTING
19
      EXTENSION OF TIME FOR PARTIES TO FILE STIPULATION OF DISMISSAL OF
20
                                         TRANS UNION LLC
21
     IT IS SO ORDERED.
22
                                         _________________________________________
23                                       UNITED STATES DISTRICT COURT JUDGE
24                                       DATED this ____ day8,of2019.
                                                November         _________ 2019.
25

26

27

28   JOINT MOTION TO EXTEND TIME TO FILE STIPULATION OF DISMISSAL OF TRANS UNION LLC
     [SECOND REQUEST] - 3
